Per Curiam. Abstract of the Decision. 1. Appeal and error, § 1725*—when decision on former appeal conclusive. The decision of the Appellate Court in a former appeal on questions of law involved cannot he reviewed and is binding on the parties and such court on a subsequent appeal. 2. Limitations of actions, § 53*—when amended declaration constitutes commencement of action. In an action for personal injuries, where the suit was brought within the prescribed time by the filing of a declaration which did not state a cause of action and an amended declaration was filed which for the first time stated a cause of action, the suit' is regarded as begun when the amended declaration was filed, and if the amended declaration is not filed within two years from the date of the injury, a plea of the statute of limitations is a good defense.